12 Ill. App. 2d 481 (1957)
139 N.E.2d 836
People ex rel. John T. McNamara, Appellant,
v.
Timothy J. O'Connor, Commissioner of Police of City of Chicago, Stephen E. Hurley, Albert W. Williams and John J. Ahern, Civil Service Commissioners of the City of Chicago, William J. Milota, Treasurer of the City of Chicago, and J.H. Dillard, Comptroller, Appellees.
Gen. No. 47,001.
Illinois Appellate Court  First District, First Division.
January 7, 1957.
Released for publication February 11, 1957.
Lester Jankowski and Stephen Lee, for appellant.
John C. Melaniphy, Corporation Counsel of the City of Chicago, for defendants-appellees.
Sydney R. Drebin, and Harry H. Pollack, Assistant Corporation Counsel, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE NIEMEYER.
Affirmed.
Not to be published in full.